Citation Nr: 1708310	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-17 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 30, 2016 and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 27, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to February 1981, with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Pittsburgh, Pennsylvania, which granted entitlement to service connection for PTSD with an evaluation of 30 percent, effective April 20, 2007.  This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.

In an October 2013 Board decision, the Veteran's evaluation for PTSD was increased to 50 percent, and the question of whether a higher rating was warranted was remanded for further development.  In a November 2016 rating decision, the Veteran was granted a 70 percent increased rating for PTSD, effective August 30, 2016, and entitlement to a TDIU, effective August 27, 2013.  The Board notes that when entitlement to a TDIU is raised in connection with an increased rating claim, the Board has jurisdiction over the issue because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the Veteran's claim for an increased rating for PTSD has been on appeal since April 20, 2007, the issue of entitlement to a TDIU for the entire period on appeal, April 20, 2007 to August 26, 2013, also remains on appeal and is within the jurisdiction of the Board.


FINDINGS OF FACT

1.  Since April 20, 2007, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  It has not manifested by total occupational and social impairment.

2.  From January 1, 2009 to August 26, 2013, the Veteran's service-connected PTSD, headaches, myoclonic epilepsy, and gastritis met the percentage requirements for the award of a schedular TDIU, and the evidence indicates that the nature and severity of these disabilities prevented him from obtaining and retaining substantially gainful employment consistent with his educational background and work experience.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation of 70 percent, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  From January 1, 2009 to August 26, 2013, the criteria for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The notification obligation for the Veteran's PTSD claim was accomplished by way of letters from the RO to the Veteran dated in July 2007 and August 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The case was last adjudicated in a November 2016 supplemental statement of the case.

In October 2013, the case was remanded for further development, to include affording the Veteran the opportunity to provide more medical evidence and information.  In a May 2016 notice letter, the Veteran was requested to provide authorization to obtain private psychiatric treatment records and to provide the dates of his Reserve or National Guard service and the name of his unit, stating that if additional periods of service were verified, VA would work to obtain these service treatment records.  The notice letter also clarified that the September 2011 VA examination which had been referenced by the May 2012 rating decision and the October 2013 Board remand had been in reference to examination requests made in September 2011 for epilepsy, diabetes, and headaches, and that it appeared that the Veteran had not, in fact, attended these examinations. 

Although the record indicates that the Veteran has received psychiatric treatment from psychiatrist V.V. and physician S.V., the Veteran did not respond to the May 2016 notice letter with any additional authorization or treatment records.  A December 2013 letter from the Veteran's wife, submitted after the Board's prior remand, stated that all medical documents relating to the Veteran's medical problems had already been sent to VA and that he had cancelled further appointments to psychiatrists.  The Board therefore finds that VA's duty to assist the Veteran in obtaining any additional records is fulfilled, and no further efforts to obtain more records are required.  See Wood v. Derwinski, 1 Vet. App. 406 (1991).  Regarding the Veteran's Reserve or National Guard records, the Board notes that service connection for PTSD has already been established, and thus further delaying the resolution of the claim in order to obtain these records would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The October 2013 VA examination also requested that a new psychiatric examination be obtained to assess the current severity of the Veteran's PTSD.  Because the Veteran lives in a foreign country, the request for examination was made following guidelines for overseas examinations.  An examination and Disability Benefits Questionnaire was completed in August 2016 by a psychiatrist.  Although the examination did not specifically address the October 2013 Board remand's questions regarding the impact of PTSD on the Veteran's occupational functioning and whether the Veteran's combined service-connected disabilities would prevent him from being able to work, because the Board is granting entitlement to a TDIU for the entire period on appeal, the failure of the examiner to address these questions is harmless.  The Board therefore finds that there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The AOJ has provided adequate assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant and his representative have not made the AOJ or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues decided herein, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Id.  Therefore, the Board has decided upon the merits of the claims addressed below.  

Relevant Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula), which provides for a 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would just a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Regarding the claim of entitlement to a TDIU, pertinent law provides that a TDIU may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (2016).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

A total rating for compensation purposes may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

PTSD

The Veteran contends that his service-connected PTSD warrants an initial rating higher than 50 percent from April 20, 2007 to August 29, 2016 and higher than 70 percent from August 30, 2016 to the present.

The Veteran's wife has submitted writing statements describing how her husband has anger attacks, aggressive behavior, shouting, throwing and breaking household objects, and tearing his clothes.  She wrote that he hears sudden noise while sleeping and wakes up as if to attack the source of the noise, he is uncomfortable in groups of people, and he was unable to perform his work duties appropriately because of his symptoms.  She wrote that he yells at and insults their children and that he one time wanted to jump from a third floor window and at other times has threatened to jump from the car and end his life.

An April 2008 letter from Dr. S.V. stated that the Veteran had anger attacks.  An October 2014 letter from psychiatrist V.V. stated that she had treated the Veteran since April 2009 and that he had panic attacks, marked irritability, and anger outbursts.  She wrote that following the recent war situation in Israel, the Veteran had a traumatic reaction to sirens which brought back memories of past trauma.  V.V. reported similar symptoms in a June 2016 letter.

The Veteran attended a VA examination in May 2009 with psychiatrist V.V.  He was appropriately dressed, polite, and cooperative.  He reported that he began working in the Israeli Military Police in October 1989 and served there for 19 years.  He had been charged with using excessive force and having inappropriate aggressive behavior at work, and was eventually asked to leave in December 2008 due to anti-social behavior.  He had been unemployed since that time.  He reported having anger outbursts, irritability, severe temper tantrums, panic attacks when around too many people, anxiety with certain trigger sounds, nightmares, flashbacks, and difficulty sleeping.  He had few friends but was "not entirely anti-social," and enjoyed watching TV, working on the computer, and playing backgammon, usually on his own.  The examiner noted that the Veteran was hyperalert and that he had a "long history of unpredictable rages and assaults, and threatening behavior with a weapon."  He was not suicidal, but did once attempt to jump out of the window during a rage/anger attack.  The examiner found no impairment of thought process, judgment or insight, communication, delusions, hallucinations, or obsessive rituals, and the Veteran was able to maintain his own personal hygiene and was well-oriented to person, place, and time.  He did have some short-term memory impairment, was highly impulsive with impaired impulse control, and was in an anxious mood throughout the interview.  The examiner diagnosed the Veteran with PTSD and noted that there was a marked diminished interest in activities, with feelings of estrangement and restricted ability to show loving feelings.

An August 2016 Disability Benefits Questionnaire was submitted by psychiatrist V.V.  She wrote that the Veteran's ability to cope with stress was further impaired than previously.  She indicated that the Veteran had symptoms including: feelings of detachment, diminished interest in activities, sleep impairment, irritability or outbursts, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, suspiciousness, panic attacks weekly or less, near-continuous panic or depression, mild memory loss, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and impaired impulse control.  He did not have any suicidal ideation, obsessional rituals, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or other, neglect of personal appearance, or intermittent inability to perform activities of daily living.  She found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  She diagnosed the Veteran with PTSD and anxiety disorder, but stated that the symptoms for both conditions were the same.

Based on the evidence above, the Board finds that an initial evaluation of 70 percent for the entire period on appeal is warranted.  Throughout the entire period on appeal, the Veteran has had inappropriate behavior, including violent and explosive outbursts.  These anger and behavior problems have caused him serious problems at work, resulting in transfers, disciplinary actions and, ultimately, dismissal from his employment.  The Veteran's wife has provided statements describing how much his behavior has negatively impacted his personal relationships, including with his own children.  At his May 2009 VA examination, it was noted that he had threatened to jump out of a window, and his wife has indicated that he has expressed threats of self-harm, such as jumping out of a car, at other times as well.  The August 2016 examination noted that the Veteran had near-continuous panic or depression, memory loss, and impaired judgment, and the psychiatrist indicated that these symptoms were not changed from her prior evaluations of the Veteran.  This indicates that the severity of his symptoms had not suddenly worsened in 2016, but had likely been that severe for many years prior to that date.  The Board will resolve all reasonable doubt in favor of the Veteran in the interest of stability in rating as per 38 C.F.R. § 3.344(a), and finds that the assignment of the more favorable 70 percent evaluation should be assigned throughout the entire appeal period.  

In assigning this rating, the Board finds that while many, though not all, of the rating criteria for 70 percent are satisfied, an increased rating for a psychiatric disorder does not require that all deficiencies listed in the rating criteria are met.  See Mauerhan, 16 Vet. App. at 443.  The evidence of record reflects an overall disability picture of occupational and social impairment with deficiencies in most areas, and accordingly, the Board grants an initial 70 percent evaluation for PTSD.

The Board does not, however, find that a 100 percent evaluation is warranted at any time during the appeal period.  While the Veteran has demonstrated severe symptoms associated with his PTSD, overall evidence is not reflective of total occupational and social impairment.  The evidence shows that the Veteran has suffered from chronic depression and anxiety, and that his extreme irritability and anger outbursts have caused problems in his family life, social life, and employment.  However, the evidence does not that is has caused him total functional impairment.  He has not at any time been shown to have circumstantial or rambling speech, and he has not time been shown to have gross impairment in thought processes of communication.  On the contrary, the July 2009 VA examination found that he was well oriented to person, time, and place, could maintain his own personal hygiene, made good eye contact and interaction, and had no impairment of thought process or communication.  The examiner described his insight and judgment as "quite intact," noting that the Veteran understood his situation and wished to improve.  The September 2016 examination also noted a lack of any such cognitive or behavioral symptoms.  The Veteran has not had any hallucinations or delusions.  At no time has he been disoriented as to time or place.  He has shown some short term memory loss, but has not shown any severe memory loss, such as memory loss for names of close relatives, his own occupation, or his own names.  

It has been noted that the Veteran has threatened self harm on several occasions in the past, but the 2009 and 2016 examinations found no suicidal ideation.  Even to the extent that this may constitute possible occasional suicidal ideation, these symptoms are contemplated by the assigned 70 percent rating, which notes suicidal ideation as the type of symptom consistent with this rating.  While the Veteran had inappropriate, violent behavior at work, he has not been found to be in persistent danger of hurting himself or others.  The frequency and duration of these symptoms is thus not found to constitute symptomatology consistent with higher than a 70 percent rating.

The Veteran clearly has significant, though not total, social impairment.  The Veteran has reported that he has become increasingly isolated and is not comfortable in crowds.  He does, however, maintain a mostly positive relationship with his wife, who clearly provides him with a great deal of support.  It was noted in the 2009 examination that he was "not entirely anti-social," and that he was able to take pleasure in some activities, including watching TV, working on the computer, and playing backgammon.

The Board has also considered the Veteran's symptoms which are not included in the rating criteria listed under 38 C.F.R. § 4.130 and whether they constitute symptoms that would be comparable in type and degree (frequency, severity, and duration) to the criteria for a 100 percent rating.  See Mauerhan, 16 Vet. App. at 443.  The Veteran has shown hypervigilance, nightmares, flashbacks, waking in the night and jumping as if to attack, and having traumatic memories triggered by war in Israel.  Though these symptoms have been shown to manifest with great frequency, the Board, in weighing all of the evidence, does not find that these symptoms are of a comparable severity to the very extreme symptomatology required for a rating of 100 percent, as such symptoms would not cause total occupational and social impairment.

The Board also acknowledges that the Veteran had severe interference with his ability to perform his job as a prison guard, and that his anger and violence outbursts ultimately led to the end of his employment.  The Board will address this further below with regards to the claim for a TDIU.  The Board points out that the standards for the assignment of a TDIU are not the same as those for a 100 percent evaluation for a psychiatric disorder.  While a TDIU may be warranted when a person is unable to follow a substantially gainful occupation, a 100 percent rating for a psychiatric disorder states that total occupational and social impairment is needed.  38 C.F.R. §§ 3.340, 4.130.  In this case, the Veteran's symptoms have not been shown to be so severe that he has total occupational and social impairment.  At no time has any VA examiner found this to be the case, and the Board finds that this is also not reflected in the Veteran's treatment records or his own personal statements.  

The Board notes that the lay assertions of the Veteran and his wife have been considered, and are part of the reason why a 70 percent initial evaluation has not been assigned.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  To the extent that the Veteran and his wife have argued that a 100 percent evaluation for PTSD is warranted, these assertions are outweighed by more probative evidence provided by the examinations of a qualified medical professional, the psychiatrist V.V.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  Furthermore, the symptoms described in their lay statements are consistent with those noted in the VA treatment records and comport with the 70 percent ratings that have now been assigned.  As such, these lay statements do not provide any basis upon which to assign any higher rating.

The Board has also considered whether the issue should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board does not find that the evidence presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  Based on the above discussions, the symptoms associated with the Veteran's PTSD, such as anxiety, depression, irritability, anger outbursts, isolation, and hypervigilance, fit within the criteria found within the applicable diagnostic code.  The rating criteria contemplate not only the nature of the Veteran's symptoms but also the severity of his overall disability picture.  For those reasons, referral for extraschedular consideration is not warranted.  The relevant rating criteria very accurately describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran was not hospitalized at any time during the period currently being decided, and he has not asserted any symptomatology which is not of comparable frequency and severity to those contemplated within the rating criteria.  The Veteran's PTSD has impacted his ability to maintain employment, and this impairment is reflected in the rating criteria which consider occupational impairment with deficiencies in work, as well as by the assignment of a TDIU, discussed below.  The Board finds no evidence in the medical records of an exceptional or unusual clinical picture, nor has he asserted any further functional impairment caused by the collective impact all of his service-connected disabilities.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.

In sum, the Board finds that the appellant's impairment due to PTSD has been most consistent with a 70 percent disability rating for the entire period on appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating than the 70 percent now assigned, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

TDIU

The Veteran also contends that his service-connected disabilities, which include PTSD, headaches, myoclonic epilepsy, and gastritis, prevent him from maintaining gainful employment.  On the Veteran's May 2016 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he wrote that he became too disabled to work on March 14, 2008 and that he last worked full-time on September 30, 2009.  He wrote that he worked with the Israel Prison Service until January 1, 2009.  

In a February 2009 statement, the Veteran's wife wrote that he had been transferred in his job as a prison guard because he was unable to work with other guards or to handle to pressure of working, and that he struggled with explosive anger on the job.  A December 2013 letter from the Veteran's wife stated that the Veteran had problems with violence at his workplace, was unable to support his family due to his physical and emotional problems, and that their family was now in a difficult economic condition.

A June 2016 letter from psychiatrist V.V. stated that the Veteran was 100 percent disabled "as he is unable to earn a salary or make a contribution towards his living expenses."  Psychiatrist V.V. further confirmed the significant impairment PTSD caused to his occupational functioning in the May 2009 and August 2016 VA examinations, which were discussed at length above.

In this case, the Veteran's service-connected PTSD is now rated as 70 percent disabling, and he therefore meets the criteria for eligibility for a schedular TDIU for the entire period on appeal.  Id.  The preponderance of the medical evidence of record also shows that the Veteran's PTSD does prevent him from maintaining substantially gainful employment.  As was clearly stated by his wife and the examining psychiatrist, the Veteran was terminated from his prior employment due to inappropriate outbursts related to his PTSD.  The 2009 and 2016 examinations clearly show that the Veteran's symptoms are considered to be significant and would have a severely negative impact on any type of employment.  

The Board therefore finds that since January 1, 2009, the Veteran's service-connected disabilities have rendered him unable to maintain substantially gainful employment, and entitlement to a TDIU is warranted.  The Board notes that although there are contradictory dates listed on the Veteran's May 2016 VA Form 21-8940, it does clearly indicate that the Veteran left employment with the Israel Prison Service on January 1, 2009, and this date is the most consistent with the other evidence of record.  The Veteran's private treatment records note that the Veteran stopped working in 2009, and he reported at the July 2009 examination that he was discharged in December 2008.  The Board therefore finds that the preponderance of the evidence indicates that the Veteran last held substantially gainful employment in December 2008, and an effective date of January 1, 2009 is warranted for the grant of entitlement to a TDIU.  38 C.F.R. § 4.16.


ORDER

Entitlement to an initial 70 percent evaluation, but no higher, for service-connected PTSD is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to a TDIU from January 1, 2009 to August 26, 2013 is granted, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


